Citation Nr: 9924598	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder as 
secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.  This appeal arises from an April 1992 rating 
decision of the Philadelphia, Pennsylvania, regional office 
(RO) which denied service connection for a left knee 
disability as secondary to a service-connected left ankle 
disability.  

The Board of Veterans' Appeals (Board) observes that the 
veteran raised the claim of service connection for a left 
knee disorder as secondary to a service-connected left ankle 
disability in February 1981, but that he abandoned this claim 
when he failed to submit evidence requested by the RO that 
same year.  The claim received in September 1991 for 
secondary service connection for a left knee disorder was 
therefore a new claim.  38 C.F.R. § 3.158 (1998).  Further, 
since no adjudication had previously been made upon the 
merits, no new and material evidence is necessary to reopen 
the claim of service connection for a left knee disorder as 
secondary to a service-connected left ankle disability.  See 
38 C.F.R. § 3.156 (1998).


FINDING OF FACT

Probative evidence of record establishes a likely 
relationship between an increase in severity of the veteran's 
left knee arthritis and his service-connected disability of 
the left ankle.


CONCLUSION OF LAW

Aggravation of left knee arthritis is proximately due to or 
the result of a service-connected left ankle disability. 38 
U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's induction examination revealed that his feet 
were normal, and that he had no musculo-skeletal defects.  In 
December 1943, the veteran was treated for a moderately 
severe sprained ankle.  Said injury occurred while he was 
playing in a volleyball game.  X-rays of the left ankle were 
taken but the findings were not reported.  On a Report of 
Physical Examination pending discharge, the veteran was found 
to have no musculo-skeletal defects.  However, he was noted 
to have been treated for a sprained left ankle.  The examiner 
indicated that the veteran continued to experience left ankle 
stiffness and tenderness on exertion.

The veteran filed a claim for service connection for the 
residuals of a left ankle sprain in November 1945.  In 
conjunction therewith, he submitted a statement from H.A. 
Stine, M.D., dated in February 1946.  Dr. Stine reported that 
he had examined the veteran and found that his left ankle was 
slightly swollen with loss of range of motion.  

The veteran was afforded a VA general medical examination in 
June 1946.  He said he was hospitalized for two (2) weeks 
after twisting his left ankle in service.  He complained of 
chronic stiffness of the left ankle with occasional weakness 
and swelling.  He stated he also experienced moderate left 
ankle pain with twisting.  He maintained his left ankle 
disorder prevented him from running and jumping.  Following a 
physical examination, the veteran was diagnosed as having a 
chronic left ankle sprain with moderate lateral ligament pain 
and weakness.  The examination report contained no findings 
with regard to his left knee.

Service connection for the residuals of a left ankle sprain 
was granted in November 1945.  A noncompensable disability 
rating was assigned.


As part of a claim for an increased evaluation, the veteran 
submitted a statement from G.D. Meyers, M.D., dated in March 
1964.  Dr. Meyers observed that the veteran was experiencing 
increased difficulty with walking.  He said the veteran's 
left foot was "larger" than the right, and that repeated 
observation confirmed the veteran had difficulty.  Dr. Meyers 
attributed this problem to the veteran's left ankle.

In April 1964, the veteran was afforded a VA orthopedic 
examination.  He complained of a sharp pain in his smaller 
toes, severe pain over his instep, tightness of the calf, and 
crepitus of the ankle.  He also indicated that his kneecap 
felt as if it were twice the size of his right knee.  The 
veteran had a normal range of motion of the left ankle and 
left knee.  There was no evidence of swelling, muscle 
atrophy, or weakness.  X-rays revealed "a BB" in the soft 
tissues of the posterior aspect of the left knee.  However, 
the knee joint appeared normal.  X-rays of the left ankle 
joint revealed minimal arthritic changes.  The diagnoses were 
BB in the posterior aspect of the left knee and minimal 
arthritis of the left ankle.

A statement from G. Berkheimer, M.D., dated in September 1980 
was associated with the claims folder.  The veteran was noted 
to have been seen in 1975 for a three (3) year history of 
right heel soreness.  X-rays were normal.  He had a blood 
uric acid level of 6.7 with normal being between 3 and 5.  
The diagnosis was gout.

Treatment records from the Harrisburg VA Medical Center 
(VAMC) dated from August 1972 to September 1980 show that the 
veteran was seen for complaints of left knee pain in 1974.  
There were no findings pertaining to arthritis.  In March 
1980, the veteran reported that he had been experiencing 
episodes of poor balance and weakness of both legs.  He 
denied dizziness and/or chest pain.  He said he had fallen on 
numerous occasions.  He was noted to be limping on his left 
leg.  In that regard, the veteran said he felt that his left 
leg was weaker due to his inservice left ankle injury.  The 
impression was possible arthritis of the lumbosacral spine.  
Subsequent treatment notes appear to have confirmed this 
diagnosis.

The veteran was afforded a VA orthopedic examination in 
November 1980.  Since spraining his "right" ankle in 
service, the veteran reported that he frequently turned that 
ankle and stumbled.  He said the ankle would also give out.  
He had straight leg raising to 75 degrees with pain in the 
left hip.  He was unable to do stooping or twisting 
exercises.  However, he could walk heel to toe.  X-rays of 
the left ankle showed no evidence of osteoarthritis.  
Posterior and plantar calcaneal spurs were present.  The 
diagnosis was mild, symptomatic residual of a left ankle 
sprain.

In February 1981, the veteran filed a claim for an increased 
evaluation of his service-connected left ankle disability.  
He also indicated that his left ankle disability had affected 
his left knee and hip.  He asserted that he also deserved to 
be service-connected for those conditions.

Medical records from the Harrisburg VAMC dated from June 1980 
to January 1981 and R.N. Robison, M.D., dated from January 
1981 to March 1981 show that the veteran was seen for 
complaints of left ankle, knee, and hip pain.  In January 
1981, a VA examiner indicated that the veteran's left knee 
disorder should be viewed as a separate non-service-connected 
disability from his non-service-connected back disability.  
Dr. Robison reported that the veteran suffered from 
intermittent arthritic symptoms of the left ankle with 
radiation to his knee and hip.  He said the veteran suffered 
from degenerative joint disease of the left ankle due to a 
traumatic injury.  He acknowledged that recent x-rays failed 
to show the presence of arthritis.

In March 1981, the RO informed the veteran that the 
noncompensable rating for his service-connected left ankle 
was continued.  He was also advised that his claim of service 
connection for his left hip and knee condition had to be 
supported by medical evidence which established a confirmed 
diagnosis and a causal relationship with his service-
connected left ankle disability.  The veteran did not respond 
within one (1) year of the date of the RO's request for 
additional evidence.

As part of a claim for an increased evaluation, a July 1991 
treatment note from R.H. Hallock, M.D., shows that the 
veteran was seen for complaints of left knee and ankle pain.  
Dr. Hallock indicated that the veteran was scheduled to 
undergo an arthroscopic evaluation of his knee.  In this 
regard, the RO informed the veteran in August 1991 that he 
was not service-connected for a left knee condition.

In September 1991, the veteran filed a claim for service 
connection for a left knee disorder as secondary to his 
service-connected left ankle disability.  

Medical records from Teufel Orthotic-Prosthetic Associates 
and Dr. Hallock dated from July 1991 to November 1991 were 
associated with the claims folder.  Those records show that 
the veteran was diagnosed as having a degenerative tear of 
the medial meniscus and chondromalacia of the left knee.  He 
underwent arthroscopy, a partial medial meniscectomy, and 
patella shaving of the left knee in September 1991.  He 
underwent left ankle arthroscopy with resection of the 
pseudomeniscus in October 1991.  The veteran was noted to 
have attributed both his left ankle and left knee problem to 
an inservice injury.

In November 1991, the veteran was afforded a VA orthopedic 
examination.  He stated that his left ankle and knee 
conditions had a severe impact on his life.  He said he was 
unable to lift himself out of a chair, and that he had 
difficulty dressing himself.  His gait was impaired.  He 
could not go step over step.  He was unable to rise from a 
kneeling position.  X-rays showed mild degenerative 
osteoarthritis of both knees and extensive degenerative 
changes of the lumbosacral spine with spur formation.  Views 
of the left ankle revealed a possible old healed fracture of 
the left medial malleolus with spur formation along the 
plantar surface.  The diagnosis was degenerative 
osteoarthritis of the left ankle, both knees, and the 
lumbosacral spine.

By a rating action dated in April 1992, service connection 
for a left knee condition was denied.  The RO determined that 
the evidence failed to show any left knee disorder during 
service or within one year of his discharge from active duty.  
Moreover, no evidence was found to establish a causal or 
etiological relationship between the veteran's service-
connected left ankle disability and his diagnosed 
degenerative arthritis of the left knee.  However, the 
noncompensable rating assigned to the veteran's left ankle 
disability was increased to 10 percent.

Medical records from the Harrisburg VAMC dated from September 
1961 to October 1991 and the Lebanon VAMC dated from December 
1991 to November 1992 show that the veteran received 
evaluations and treatment for, but not limited to, 
prostatitis, left ankle pain, left knee and hip pain, 
diabetes mellitus, and arthritis of the lumbosacral spine.  
An August 1962 treatment note indicated that the veteran was 
seen for complaints of pain and discomfort in his left knee, 
left calf muscle, and left ankle.  He said that his left knee 
felt like it was constantly swollen.  He said he experienced 
increased knee pain when walking.  There was no evidence of 
swelling, acute inflammation, deformity, or muscle atrophy of 
the left knee.  X-rays of the left knee showed minimal 
hypertrophic arthritic changes involving the patella.  There 
was also a number six shot in the soft tissues of the 
posterior aspect of the knee.  Subsequent treatment records 
show that the veteran continued to complain of left ankle and 
knee pain on a routine basis, and that he had a slightly 
disturbed gait.  Significantly, x-rays of the left knee taken 
in April 1964 and October 1988 were noted to have shown no 
evidence of arthritis.  However, by 1990, the diagnosis of 
degenerative joint disease of the left knee was clearly 
established.  None of these records contained findings that 
associated the veteran's left knee disorder to his service-
connected left ankle disability.

In April 1993, the veteran was afforded a VA orthopedic 
examination.  He stated that he had been suffering from left 
ankle pain since his inservice injury.  He said 20 years 
elapsed before any physician recognized that he had fractured 
that ankle.  He maintained that his left ankle disability had 
caused him to fall on numerous occasions.  The veteran also 
stated that he had been experiencing left knee problems ever 
since his inservice left ankle injury.  He indicated that the 
knee frequently gave way, and that he eventually underwent an 
arthroscopic procedure in 1991.  He said that persistent pain 
in his ankle and knee joints hindered his ability to walk.  
On examination, the veteran walked using a cane.  His gait 
was slightly antalgic on the left side.  There was diffuse 
muscle wasting with flabbiness over the calf muscle and 
distal quadriceps on the left side.  X-rays showed 
degenerative arthritis of the left ankle and mild 
degenerative osteoarthritis of the left knee.  The 
assessment, in pertinent part, was residual traumatic 
degenerative joint disease in the left ankle and knee joints.

Service connection for a left knee disorder as secondary to a 
service-connected left ankle disability was denied in June 
1993.  The RO held there was no evidence that supported such 
a relationship.  A 20 percent disability rating was granted 
for the veteran's service-connected left ankle condition.

The veteran was afforded another VA orthopedic examination in 
September 1993.  He recalled the facts surrounding his 
inservice ankle injury.  He also asserted that he injured his 
left knee at that time.  He stated that he had black-and-blue 
discoloration from his ankle to above his knee.  He said no 
x-rays were taken at the time of the accident.  Nevertheless, 
the veteran indicated that he had been suffering from left 
ankle and knee pain since his inservice injury.  He walked 
using a cane and wearing a plastic ankle-foot orthosis on his 
left side.  Loss of range of motion was evident in both 
joints.  X-ray reports from December 1991 and April 1993 were 
reviewed.  The assessment was residual traumatic degenerative 
joint disease in the left knee and ankle joints.  Based on 
his statements, the examiner stated that the veteran had a 
history of injury to left knee as well as his left ankle.

The RO found that the September 1993 examination report was 
insufficient.  Specifically, the RO stated that the examiner 
had failed to render an opinion as to whether there was a 
relationship between the veteran's left knee disorder and his 
service-connected left ankle disability.  The examiner was 
asked to review the claims folder and render said opinion.

In a statement dated in November 1993, the examiner indicated 
that she reviewed the medical history and findings of the 
September 1993 examination with the veteran.  She stated that 
he agreed with all the statements especially those pertaining 
to the inservice injury to his left knee as well as his left 
ankle.  The examiner opined that the progressive worsening of 
the veteran's left knee condition had been affected by his 
chronic left ankle condition with evidence of fracture.


By a rating action dated in December 1993, service connection 
for a left knee disability was denied.  The RO determined 
there was no indication in the service medical records that 
the veteran sustained an injury to his left knee.  Moreover, 
the RO found the medical evidence failed to show that the 
arthritis of the veteran's left knee was secondary to his 
left ankle sprain.  A supplemental statement was mailed to 
the veteran in December 1993.

Following a review of the record, the RO found that the 
findings of the 1993 VA examinations appeared to have been 
based solely on the history provided by the veteran.  The RO 
indicated that another VA orthopedic examination was 
necessary.  Further, in compliance with the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995), the RO indicated that the 
VA examiner should render a finding as to whether the 
veteran's non-service-connected left knee disorder had been 
aggravated by the service-connected left ankle disability.  

In November 1997, the veteran was afforded a VA orthopedic 
examination.  He maintained that he injured his left ankle 
and knee in service while playing volleyball.  He said he had 
been suffering from increasing chronic pain in those joints 
since his discharge.  He stated he was unable to walk more a 
block, and that he occasionally lost his balance.  The 
examiner indicated that the veteran also had a history of 
coronary artery bypass surgery with donor site of vein in the 
left leg and insulin dependent diabetes with peripheral 
neuropathy.  Following a physical examination, the veteran 
was diagnosed as having residuals of a left ankle injury with 
traumatic degenerative joint disease and residuals of an 
injury to the left knee with moderate degenerative joint 
disease.  The examination report contained no findings 
pertaining to aggravation.

Finding that the report of the November 1997 VA examination 
failed to adequately address the etiology of his left knee 
disorder, the RO determined that the veteran needed to 
undergo another VA orthopedic examination.  Said examination 
was conducted in February 1998.  The examiner stated that the 
record showed that the veteran sustained a fracture to his 
left ankle inservice and received treatment for the same.  He 
said there was no evidence of a left knee injury at that 
time.  He observed that the veteran's complaints of left 
ankle pain had become particularly worse over the past year.  
The examiner added that this appeared to coincide with the 
veteran's development of pain in his right lower extremity.  
The veteran had a very slow gait which was somewhat shuffling 
in nature.  He had a normal heel-to-toe roll-off.  Findings 
pertaining to the range of motion of both knees, ankles, and 
shoulders were made.  

After reviewing x-ray reports, the examiner found the veteran 
suffered from arthritis of the left knee.  He further 
suspected that the veteran also had arthritis in his right 
knee.  He said the symptoms of arthritis usually proceeded 
the radiographic findings.  The examiner stated the veteran's 
subtalar arthritis, equinus contracture, and left ankle pain 
were attributable to his inservice ankle injury.  He further 
indicated that the veteran's history of chronic ankle pain 
and walking on his toes supported the diagnosis of post-
traumatic arthritis of the left ankle.  Given the onset of 
symptoms in the left knee, right knee, and right ankle, 
"apparently within the last year to year-and-a-half," the 
examiner opined that these conditions were most likely due to 
degenerative arthritis rather than resulting from the ankle 
injury.  He said that it was possible that the veteran's 
altered gait mechanics secondary to the equinus contracture 
of the left ankle could have contributed to the development 
of arthritis in his left knee.  However, as the veteran had 
developed arthritis in both knees and the right ankle in a 
similar timeframe, the examiner opined that the veteran's 
left knee arthritis was degenerative rather than sequelae of 
his ankle arthritis.

Service connection for a left knee condition as secondary to 
the service-connected left ankle disability was denied in 
March 1999.  The RO held there was no evidence establishing 
the veteran's left knee disorder was etiologically related to 
his military service or his service-connected left ankle 
disability.  A supplemental statement of the case was mailed 
to the veteran that same month.




II.  Analysis

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran has set forth a 
claim that is plausible.  The record shows that the veteran 
has been diagnosed as having degenerative joint disease of 
the left knee, and that a VA examiner opined that the 
veteran's progressive worsening of his left knee condition 
had been affected by his chronic left ankle condition with 
evidence of fracture.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the U.S. Court of Appeals for Veterans Claims 
(Court) held that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  It is the Board's responsibility 
to weigh the evidence.  The Board also has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases 
cited therein.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war and arthritis becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists and (2) the current 
disability was either (a) caused or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); See also 
Allen v. Brown, 
7 Vet. App. 439 (1995).

In this case, the Board finds that persuasive medical 
evidence demonstrates that the veteran's left knee disorder 
has been aggravated by his service-connected left ankle 
disability.  A VA examiner determined in November 1993 that 
the progressive worsening of his left knee condition had been 
affected by his chronic left ankle condition with evidence of 
fracture.  The examiner was asked to review the claims folder 
prior to rendering this opinion and there is no evidence to 
the contrary.

Although a later February 1998 VA orthopedic opinion 
indicated that the veteran's arthritis of the left knee was 
degenerative and not a result of his left ankle arthritis, 
the examiner failed to clearly address whether the veteran's 
degenerative arthritis of the left knee had been aggravated 
by the service-connected left ankle disability.  The examiner 
opined that it was possible that the altered gait caused by 
the veteran's left ankle arthritis could contribute to the 
development of the arthritis in his left knee.  Contrary to 
the examiner's findings, the Board notes that the veteran has 
a long history of complaints of left knee pain and an altered 
gait.  These complaints go all the way back to the 1960s.  
Moreover, as referenced above, the veteran's left ankle 
disability has been found to be 20 percent disabling.  The 
severity of this condition cannot be ignored.

Thus, in light of the foregoing, the Board is satisfied that 
adequate evidence has been submitted establishing that the 
veteran's left knee arthritis has been aggravated by his left 
ankle disability.  Providing the veteran the benefit of the 
doubt, the Board concludes that service connection for a left 
knee disorder as secondary to a service-connected left ankle 
disability is warranted.


ORDER

Entitlement to service connection for aggravation of left 
knee arthritis as secondary to a service-connected left ankle 
disability is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

